Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
This application, filed 1/27/2020, claims priority to U.S. Provisional Application Ser. No. 62/796,966, filed 1/25/2019.
Status
Claims 1-19 are pending and under examination.
Information Disclosure Statement
Applicants are advised that one of the Information Disclosure Statements submitted 5/27/2020 is blank. Applicants should resubmit the form.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating the compounds recited in claim 11, does not reasonably provide enablement for the full scope of a method of treatment or prevention of bacterial infection comprising administration either i) of “a compound that prevents or inhibits the interaction between an usher protein’s amino-terminal periplasmic domain and carboxy-terminal periplasmic domain; ” or ii) of a compound of formula (I) or of formula (Ia). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  
Under MPEP §2164, in order to satisfy the enablement requirement, a disclosure must enable a person skilled in the art to practice the claimed invention without undue experimentation. The so-called “Wands factors” provide a standard for determining whether a disclosure satisfies the enablement requirement or whether, on the other hand, any experimentation necessary for the practice of the invention is “undue.” In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). The factors to be considered include the following:	
(A)	The breadth of the claims;
(B)	The nature of the invention;
(C)	The state of the prior art;
(D)	The level of one of ordinary skill;
(E)	The level of predictability in the art;
(F)	The amount of direction provided by the inventor;
(G)	The existence of working examples; and
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The breadth of the claims is vast: they encompass treatment and prevention of all bacterial infections in all individuals and all organisms, since every mammal, at least, is “in need” of prevention of bacterial infections. 
This is an invention in the area of therapeutics. The skill level of artisans in high, but the area is generally understood as being predictable only in that very similar compounds tend to behave similarly. In regards to the prevention and treatment of bacterial infection, the art is not advanced. Techniques and medicaments for preventing bacterial infection in humans are not widely known or available. Still less are medicaments for prevention of bacterial infection in animals. Techniques and medicaments for treating bacterial infections in humans and animals are known for only some bacterial organisms. The popular press frequently describes bacterial infections – especially those acquired in hospitals -- that are resistant to all known therapies.  Thus, the state of the art does not provide compensation for the absence of examples, guidance, or direction pertaining to either treatment or prevention of infection in any organism by any particular bacterial species using any particular compound.
The prior art does not teach a method of preventing bacterial infection generally, or H. pylori
Moreover, the claims encompass the administration of “a compound that prevents or inhibits the interaction between an usher protein’s amino-terminal periplasmic domain and carboxy-terminal periplasmic domain,” as recited in claim 1, but the specification does not disclose which compounds have this characteristic. Indeed, the specification provides no guidance, direction, or working examples pertaining to identifying “a compound that prevents of inhibits the interaction between an usher protein’s amino-terminal periplasmic domain (NTD) and carboxy-terminal periplasmic domain 2 (CTD2).”
The prior art teaches that some bacterial infections involving gram-negative bacteria are mediated by attachment to a target cell by means of pili. The prior art further teaches that pili formation in E. coli can be disrupted by certain compounds, for example those recited in claim 11, which inhibit the interaction. However, the prior art does not teach which compounds have the characteristic recited in claim 1, nor does it teach which compounds have the more narrowly defined pilus-disrupting mechanisms recited in dependent claims 2-6 and 12-19.
The enablement prong of 35 U.S.C. §112(a) requires that a patent specification teach a person skilled in the art to make and use the invention without undue experimentation. Since neither the specification n or the prior art teaches which compounds would work for the method encompassed by claims 1-6 and 12-19, a skilled artisan would have no idea which compounds could be used for the stated objective. Such artisan would need to test every compound for its interaction with the usher protein and its interaction the tripartite interface recited in claim 3, for its ability to mimic the sidechains of residues S22 and F21 from the NTD, for its ability to introduce steric hindrance at the NTD-CTD2 interface, for its disruption of the terminal tail a-helix, and for the other properties recited in claims 17-20.
The necessity of such experimentation means that the specification falls far short of the requirement of enabling an artisan to make and use the invention without undue experimentation. 
Claims 1, 3-6, and 12-19 are also rejected under §112(a), because the specification fails to comply with the written description requirement with respect to a method of treating or preventing a bacterial infection in a subject…comprising administering a compound that prevents or inhibits the interaction between an usher protein’s amino-terminal periplasmic domain and carboxy-terminal domain 2.  In encompassing such broad genera of bacterial infection as well as prevention generally, the claims contain subject matter which was not 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Under MPEP §2163, possession may be shown in a variety of ways, including:
 i) description of an actual reduction to practice, such as by describing testing of the claimed invention or by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose; 
ii) a showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete; and
 iii) description of distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. 
Despite “a strong presumption that an adequate written description of the claimed invention is present when the application is filed,” (In re Wertheim, 541 F.2d 257, 263,191 USPQ 90, 97 (CCPA 1976), nevertheless, even an original claim may lack adequate written description, if an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art. In the present case, with regard to YYY, that “particularity” is absent.
The genus bacteria includes E coli, Staphylococcus spp., Clostridium spp, Streptococcus spp, Mycobacterium tuberculosis, Vibrio cholerae, and many others. The specification provides none of the three indicia of possession listed above for either prevention or treatment of infection caused by any of these bacteria. The prior art provides numerous examples of treatment of bacterial infection but essentially no examples of prevention of bacterial infection by chemical agents. The prior art does provide examples of disruption of pilus formation and function in E coli.
Under MPEP 2163-II-A-3, satisfaction of the written description requirement for a claimed genus requires sufficient description of a representative number of species within that genus. For a genus whose members vary substantially, as is the case with bacterial infections, a “representative number of species means that the species which are adequately described are representative of the entire genus.” Given the enormous number and variety of bacterial infections, the description pertaining to E coli infection cannot be found to represent the entire genus.
For this reason, it is found that a skilled artisan would not conclude that at the time of filing the Applicants had possession of the full scope of the invention as claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 2-6 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Since claim 2 lacks any definition of variable substituents R1-3, it is not possible to determine what these claims are intended to encompass.

Claim Rejections - 35 USC § 103
Please note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§102 and 103 (or as subject to pre-AIA  35 U.S.C. §§102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 7-10, 12, and 15-19 are rejected under 35 U.S.C. §103 as unpatentable over US 6,841,559 to Almqvist, F. et al., which discloses, at col. 3, ll. 23-45, and col. 47, l.1 - col 49, l.60, that substituted thiazolopyridinones with the core structure recited in instant claim 2, in which R2 is 1-naphthyl, and R3 is H, “are effective in treating or preventing Gram-negative bacterial infections.” US ‘559 further teaches that several examples of such compounds bind to –and are believed to interfere with the action of – the periplastic chaperones of such bacteria. Therefore, it would be obvious to a skilled artisan to try to use such compounds to treat infections by Gram-negative bacteria.
Claims 7-11 are rejected under 35 U.S.C. §103 as unpatentable over Hedenstrom, M. et al., Org. Biomolec. Chem. 2005 vol. 3, pp. 4193-4200. Hedenstrom 2005 teaches at p. 4194, that the compound below, a compound recited in claim 11, is a pilicide that interferes with periplasmic chaperone function and pilus assembly in E. coli.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Hedenstrom 2005 further teaches at p. 4193 that inhibition of complex formation between periplasmic chaperones and pilus subunits is a target for new antibacterial drugs.
Based on this teaching, it would be obvious to a skilled artisan to employ this compound to treat infection by E coli.
Claims 7-11 are also rejected under 35 U.S.C. §103 as unpatentable over Pemberton, N., “synthesis and functionalization of ring-fused 2-pyridones,” a dissertation in the Department of Chemistry Umea University, Sweden 2007. Pemberton 2007 teaches, at p. 29, that the compound from claim 11 that is depicted above in paragraph 25 is a pilicide that reduces adherence and biofilm formation and reduces the ability of E. coli bacteria to adhere to host cells. Pemberton further teaches, at p. 61, that such properties constitute “a proof of concept for developing antibacterial drugs…”
Based on this teaching, it would be obvious to a skilled artisan to use this compound to treat E. coli infection.
Claims 7-11 are also rejected under 35 U.S.C. §103 as unpatentable over Chorell, E. et al., Bioorg. Med. Chem 2012 vol 20, pp. 3128-42. Chorell 2012 teaches, at p.3133, that the compound below, recited in claim 11, is a pilicide that operates in the chaperone/usher pathway (p. 3128) and inhibits biofilm development in E. coli.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Based on this teaching, it would be obvious to a skilled artisan to use this compound to treat E. coli infection.
None of the references discussed above teaches the property of inhibition of the interaction between an usher protein’s NTD and CTD2, as recited in claim 1. However, such property is inherent in the compounds. The discovery or elucidation of the property is not by itself patentable subject matter.

	
	
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey, can be reached on (571) 272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEIDI REESE/Primary Examiner, Art Unit 1622